      Case 1:19-cv-00862-PLM-PJG ECF No. 1 filed 10/21/19 PageID.1 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


 Amy Denstedt,

                          Plaintiff,               Case No.

 v.

 Legal Prevention Services, LLC,                   Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

         Amy Denstedt (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Legal Prevention Services, LLC (Defendant):

                                        INTRODUCTION

         1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. § 227.

                                 JURISDICTION AND VENUE

         2.    This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

         3.    This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Michigan and because the occurrences from which Plaintiff’s

cause of action arises took place and caused Plaintiff to suffer injury in the State of Michigan.

         4.    Venue is proper under 28 U.S.C. § 1391(b)(2).

                                                     1
   Case 1:19-cv-00862-PLM-PJG ECF No. 1 filed 10/21/19 PageID.2 Page 2 of 5



                                             PARTIES

       5.      Plaintiff is a natural person residing in Petoskey, Michigan 49770.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 4315 South Buffalo Street, P.O. Box 639, Orchard Park, New

York 14127.

       8.      Defendant contracts with clients to contact persons who owe debts to those clients

via telephone, the U.S. Mail, and/or the Internet in an attempt to solicit or encourage those persons

to remit monies to Defendant or its clients in satisfaction of those debts.

       9.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       10.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       11.     Plaintiff has a cellular telephone number.

       12.     Plaintiff has only used this phone number as a cellular telephone.

       13.     Defendant repeatedly called Plaintiff on her cellular telephone.

       14.     Within the first few calls, Plaintiff told Defendant’s representative Samantha that

she had paid the debt and that she did not wish to be contacted

       15.     Defendant heard and acknowledged Plaintiff’s instruction to stop calling.

       16.     Once Defendant was informed that its calls were unwanted, and that Plaintiff

wanted it to stop calling, its continued calls could have served no lawful purpose.

       17.     However, Defendant persisted in calling Plaintiff.




                                                      2
   Case 1:19-cv-00862-PLM-PJG ECF No. 1 filed 10/21/19 PageID.3 Page 3 of 5



       18.       During this time, Defendant contacted Plaintiff using an automated telephone

dialing system and/or pre-recorded voice.

       19.       Plaintiff knew that Defendant’s calls were automated calls as the calls would start

with a pause or delay before being connected with Defendant’s live representatives.

       20.       Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.




                                       COUNT I
                             DEFENDANT VIOLATED THE TCPA

       21.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       22.       The TCPA prohibits placing calls to a cellular telephone using an automatic

telephone dialing system or automatically generated or prerecorded voice unless otherwise

expressly permitted by law. 47 U.S.C. § 227(b)(1)(A)(iii).

       23.       Defendant initiated repeated calls to Plaintiff’s cellular telephone.

       24.       Defendant initiated these calls to Plaintiff using an automatic telephone dialing

system.

       25.       Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

with a prerecorded or automatically generated voice.

       26.       Defendant’s calls to Plaintiff’s cellular telephone were not made with Plaintiff’s

prior express consent.

       27.       Defendant’s calls to Plaintiff’s cellular telephone were not made for emergency

purposes.



                                                       3
   Case 1:19-cv-00862-PLM-PJG ECF No. 1 filed 10/21/19 PageID.4 Page 4 of 5



        28.     Defendant’s conduct violated the TCPA by placing repeated calls using an

automatic telephone dialing system and/or prerecorded or automated voice to Plaintiff’s cellular

telephone.

        29.     The TCPA provides that where a defendant willfully or knowingly violated the

TCPA or regulations prescribed thereunder, the Court may impose treble damages. 47 U.S.C. §

227(b)(3).

        30.     When Defendant called Plaintiff in or around April 2018, it knew no later than

Plaintiff’s first instruction to stop calling that it did not have prior express consent to call Plaintiff.

        31.     When Defendant called Plaintiff in or around April 2018, it knew it was placing

calls to a cellular telephone.

        32.     Defendant’s violation of the TCPA was therefore either willful or knowing starting

no later than the date of Plaintiff’s first instruction to stop calling.

        33.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above, entitling Plaintiff to injunctive relief and an award of statutory,

actual, and treble damages.




        Wherefore, Plaintiff, Amy Denstedt, respectfully prays for judgment as follows:

                a.      All actual damages Plaintiff suffered (as provided in 15 U.S.C. §

                        1692k(a)(1));

                b.      Statutory damages of $1,000 for the violation of the FDCPA (as provided

                        under 15 U.S.C. § 1692k(a)(2)(A))

                c.      All reasonable attorneys’ fees, witness fees, court costs, and other litigation

                        costs (as provided under 15 U.S.C. § 1693k(a)(3));


                                                        4
 Case 1:19-cv-00862-PLM-PJG ECF No. 1 filed 10/21/19 PageID.5 Page 5 of 5



            d.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                    227(b)(3)(A));

            e.      Statutory damages of $500.00 per violative telephone call (as provided

                    under 47 U.S.C. § 227(b)(3)(B));

            f.      Treble damages of $1,500.00 per violative telephone call (as provided under

                    47 U.S.C. § 227(b)(3));

            g.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

            h.      Any other relief this Honorable Court deems appropriate.


                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Amy Denstedt, demands a jury trial in this case.

                                               Respectfully submitted,

Dated: 10/18/19                                By: s/ Amy L. B. Ginsburg
                                               Amy L. B. Ginsburg, Esq.
                                               Kimmel & Silverman, P.C.
                                               30 East Butler Pike
                                               Ambler, PA 19002
                                               Phone: 215-540-8888
                                               Facsimile: 877-788-2864
                                               Email: aginsburg@creditlaw.com




                                                 5
